Citation Nr: 1210805	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating for adjustment disorder with depressed mood, evaluated as 10 percent disabling. 

2. Entitlement to an initial increased rating for right lower extremity radiculopathy, evaluated as 10 percent disabling prior to May 12, 2010. 

3.  Entitlement to an initial increased rating for right lower extremity radiculopathy, evaluated as 20 percent disabling since May 12, 2010.

4. Entitlement to an increased rating for degenerative disc disease (DDD) of L4-L5, evaluated as 20 percent disabling prior to May 12, 2010. 

5. Entitlement to an increased rating for DDD of L4-L5, evaluated as 40 percent disabling since May 12, 2010. 

6.  Entitlement to service connection for weakness of the right arm, secondary to DDD of L4-L5. 

7. Entitlement to a total rating based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1985. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board in February 2010 for further development.  The Board is satisfied as to substantial compliance with its February 2010 remand directives regarding the issues adjudicated in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included affording the Veteran a VA orthopedic examination with an appropriate specialist to determine the nature and extent of his DDD disability, affording the Veteran a VA neurological examination to determine the nature and extent of his right lower extremity radiculopathy, and providing the Veteran with notice which is consistent with 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)(1)  pertaining to the secondary service-connection claims for left lower extremity radiculopathy and weakness of the right arm.  As such, the case is now ready for disposition. 

The Board notes that its February 2010 remand instructions also addressed the issue of entitlement to service connection for left lower extremity radiculopathy. However, in an April 2011 rating decision, the RO granted service connection for radiculopathy of the left lower extremity.  As this is a full grant of the benefits sought on appeal for this issue, it is no longer under the Board's jurisdiction.

The issues of entitlement to an initial increased rating for adjustment disorder with depressed mood and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  Prior to March 12, 2010, the competent and probative evidence of record shows neurological manifestations which approximate no more than mild incomplete paralysis of the right sciatic nerve; there is no evidence of complete sciatic nerve paralysis associated with the Veteran's service-connected radiculopathy of the right lower extremity. 

2.  As of March 12, 2010, the competent and probative evidence of record shows neurological manifestations which approximate no more than moderate incomplete paralysis of the right sciatic nerve; there is no evidence of complete sciatic nerve paralysis associated with the Veteran's service-connected radiculopathy of the right lower extremity. 

3.  Since May 12, 2010, the competent and probative evidence of record shows neurological manifestations which approximate no more than moderate incomplete paralysis of the right sciatic nerve; there is no evidence of complete sciatic nerve paralysis associated with the Veteran's service-connected radiculopathy of the right lower extremity.

4.  Prior to March 12, 2010, the Veteran's service-connected DDD of the lumbar spine was manifested by forward flexion in excess of 30 degrees, with no evidence of ankylosis or incapacitating episodes. 

5.  As of March 12, 2010, the Veteran's service-connected DDD of the lumbar spine was manifested by forward flexion less than 30 degrees, with no evidence of ankylosis or incapacitating episodes. 

6.  Since May 12, 2010, the Veteran's service-connected DDD of the lumbar spine has been manifested by forward flexion less than 30 degrees, with no evidence of ankylosis or incapacitating episodes.

7.  The medical evidence of record does not establish that the Veteran is diagnosed with a disability manifested by weakness of the right arm. 


CONCLUSIONS OF LAW

1.  Prior to March 12, 2010, the criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

2.  Since March 12, 2010, the criteria for an initial evaluation of 20 percent for right lower extremity radiculopathy has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010). 

3. Prior to March 12, 2010, the criteria for an evaluation in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5243 (2010). 

4. Since March 12, 2010, the criteria for an evaluation in excess of 40 percent for DDD of the lumbar spine has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5243 (2011). 

5.  The criteria for service connection for weakness of the right arm have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in May 2005 and February 2010 that fully addressed all four notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in October 2011.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted written statements in support of his claims.  Next, adequate VA medical opinions pertinent to the issues on appeal were obtained in November 2003, October 2004, and March 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3. 

An appeal from the initial assignment of a disability rating, such as the Veteran's right lower extremity claim, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Board finds that staged ratings are warranted. 

With respect to the Veteran's DDD of the lumbar spine claim, a request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. 
Right Lower Extremity Radiculopathy

The Veteran seeks an increased evaluation for his service-connected right lower extremity radiculopathy.  By way of history, the Veteran filed a claim in June 2004 seeking an increased rating for his service-connected degenerative disc disease L4-5 and L5-S1, with radiculopathy to the right lower extremity, which was evaluated as 20 percent disabling at the time.  In a September 2004 rating decision, the RO continued the Veteran's 20 percent evaluation for DDD of the lumbar spine under Diagnostic Code 5010-5293, but also awarded a separate 10 percent evaluation for right lower extremity radiculopathy under Diagnostic Code 8599-8520.  The Veteran appealed this determination and the RO eventually increased his evaluation for right lower extremity radiculopathy to 20 percent effective May 12, 2010, in a April 2011 rating decision.  As such, the Board will first assess the propriety of the 10 percent evaluation assigned prior to May 12, 2010, and then assess the propriety of the 20 percent evaluation in effect since May 12, 2010.  

Throughout the rating period on appeal, the Veteran's right lower extremity radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 (2011).  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms. 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8599 refers to peripheral neuropathy of the lower extremities, while the more specific Diagnostic Code 8520 refers to paralysis of the sciatic nerve. 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe paralysis.  Moderate paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild paralysis.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Prior to May 12, 2010

As discussed above, the Board will first assess the propriety of the 10 percent evaluation assigned prior to May 12, 2010.  

The Veteran was afforded a VA spine examination in November 2003, at which time he was diagnosed with right L5 lumbar radiculopathy.  Subjectively, the Veteran described right lower extremity numbness and weakness of his foot and toes.  Upon neurological examination, the Veteran exhibited 4+/5 quadriceps weakness, 4-/5 dorsiflexion, 3/5 extensor hallucis longus, and 4+/5 plantar flexion in the right lower extremity.  There was also decreased pinprick and light touch sensation in the medial greater than lateral foot, as well as in the lateral greater than medial lower leg below the knee.  Deep tendon reflexes were 2+ in both knees and both ankles and toes were downgoing upon Babinski testing.  Straight leg raises were positive at 55 degrees on the left and 35 degrees on the right.  The examiner opined that the Veteran's right L5 radiculopathy was minimally improved after his November 2003 microdiscectomy, although he still demonstrated significant weakness of his dorsiflexors of his foot, as well as his extensor hallucis longus, and this functionality affected his walking, ambulation, and gait in general.  

The Veteran was afforded a VA peripheral nerves examination in October 2004, at which time he described a dull, achy pain in his lumbar region which radiated into his right leg and foot, causing his right leg to "buckle."  He further indicated that his right big toe remained numb since his November 2003 surgery.  Upon neurological examination, cranial nerves II-XII were intact.  Motor testing revealed 4+ to 5/5 strength in the right quadriceps, iliopsoas, hip abductors and adductors and ankle dorsiflexors and planter flexors in the right lower extremity, with a "give away" component to the weakness.  Reflexes were 2+ and symmetric throughout, including intact knee jerks and ankle jerks, bilaterally.  Upon sensory testing, the Veteran reported diminished appreciation of pinprick sensation over his right leg; however, this was not in a clear dermatomal or peripheral nerve distribution.  He further reported diminished appreciation of vibratory sensation in his right toes.  The examiner found no evidence of dysfunction limited to the peripheral nerve.  Rather, he found "evidence of what was likely functional embellishment of his symptoms on the right side as he reported diminished sensation in his entire right lower extremity."  In addition, his weakness was not limited to this distribution, and was "likely secondary to functional overlay."  

The Veteran was afforded his most recent VA peripheral nerves examination in March 2010, at which time he was diagnosed with right moderate L5-S1 sensory radiculopathy.  Subjectively, the Veteran reported weakness, burning pain, tingling sensation, and numbness, especially in his right big toe.  Motor examination revealed 5/5 motor strength, with some general give-away weakness secondary to pain.  Sensory examination revealed decreased sensation to light touch, vibration, and pain in the L5-S1 dermatome.  Knee and ankle reflexes were 2+, and plantar flexion was normal.  There was no abnormal muscle tone, and no tremors or other abnormal movements.  Joint function was not affected by the nerve disorder, and gait and balance were normal.  The examiner opined that the Veteran's right moderate L5-S1 sensory radiculopathy did not preclude sedentary employment which did not require lifting, bending, climbing, walking more than a few feet, standing more than a few minutes, driving, operating machinery, kneeling, squatting, or alertness, and which allowed frequent changes in sitting position.  

Based on the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 20 percent, but no higher, for service-connected right lower extremity radiculopathy from March 12, 2010, the date of the VA peripheral nerves examination showing right moderate L5-S1 sensory radiculopathy.  Under Diagnostic Code 8520, moderate paralysis warrants a 20 percent rating, and 
the rating should be for the mild, or at most, the moderate degree when the impairment is only sensory.  Thus, the Board finds that the Veteran is entitled to an evaluation of 20 percent for his service-connected right lower extremity radiculopathy effective March 12, 2010.  

Curiously, the Board notes that in the April 2011 rating decision which increased the Veteran's evaluation for right lower extremity radiculopathy to 20 percent, the RO referred to a VA examination dated May 12, 2010, and used that as the effective date of the Veteran's increase.  As there is no May 2010 VA examination report associated with the claims file, the Board assumes the RO's reference to a May 12, 2010, examination was a clerical error and that the RO was actually referring to the March 12, 2010 VA peripheral nerves examination.  At any rate, the effective date of the Veteran's increase to a 20 percent evaluation should be March 12, 2010, the date of the VA peripheral nerves examination showing right moderate L5-S1 sensory radiculopathy.  

The Board finds, however, that a rating in excess of 10 percent is not warranted for the period prior to March 21, 2010, as there is no evidence prior to this date demonstrating incomplete paralysis of the sciatic nerve to a moderate degree.  Rather, the symptomatology of his radiculopathy into the right lower extremity was no more than mild prior to this period.    

The Board further finds that an evaluation in excess of 20 percent is not warranted for the period prior to May 12, 2010, as there is no evidence of "moderately severe" paralysis of the sciatic nerve.  Indeed, the rating should be for the mild, or at most, the moderate degree when the impairment is only sensory.  Thus, a higher evaluation is not warranted. 

In sum, the evidence demonstrates that the Veteran is entitled to an evaluation of 20 percent, but no more, effective March 12, 2010.  The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The Board finds that his reported symptoms are consistent with an evaluation of 20 percent. 

Since May 12, 2010

Similarly, the Board finds that an evaluation in excess of 20 percent is not warranted for the period since May 12, 2010, as there is no evidence of "moderately severe" paralysis of the sciatic nerve, nor is there any evidence that his incomplete paralysis is more than only sensory.  Thus, a higher evaluation is not warranted.  

In sum, the evidence does not demonstrate that the Veteran is entitled to an evaluation of in excess of 20 percent since May 12, 2010.  The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The Board finds that his reported symptoms are consistent with an evaluation of 40 percent since May 12, 2010. 

DDD of the Lumbar Spine

The Veteran also seeks an increased evaluation for his service-connected DDD of the lumbar spine.  By way of history, the Veteran filed a claim for an increased evaluation in June 2004, at which time he was service-connected for a single disability: degenerative disc disease L4-5 and L5-S1, with radiculopathy to the right lower extremity, evaluated as 20 percent disabling under Diagnostic Code 5010-5293, traumatic arthritis and intervertebral disc syndrome.  Diagnostic Code 5293 was most recently revised effective September 26, 2003, and is now codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

In a September 2004 rating decision, the RO continued the Veteran's 20 percent evaluation for DDD of the lumbar spine under Diagnostic Code 5010-5293, but also awarded a separate 10 percent evaluation for right lower extremity radiculopathy under Diagnostic Code 8599-8520.  The Veteran appealed this determination and the RO eventually increased his evaluation for DDD to 40 percent effective May 12, 2010, in a April 2011 rating decision.  As such, the Board will first assess the propriety of the 20 percent evaluation assigned prior to May 12, 2010, and then assess the propriety of the 40 percent evaluation in effect since May 12, 2010.  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to evaluated separately, under an appropriate diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician. 

Prior to May 12, 2010

As discussed above, the Board will first assess the propriety of the 20 percent evaluation assigned prior to May 12, 2010.  

The Veteran was afforded a VA spine examination in November 2003, at which time he was diagnosed with DDD of the lumbar spine as well as chronic lumbar strain.  The examiner noted that the Veteran underwent a discectomy a few weeks ago.  Subjectively, the Veteran described intermittent back pain precipitated by standing and alleviated by laying down.  The Veteran noted some improvement since his surgery, but still had postoperative soreness and limitations with respect to ambulation.  Physical examination revealed diffuse paraspinal muscle tenderness upon palpation.  Range of motion testing revealed forward flexion to 70 degrees, with a pulling sensation noted as 60 degrees; backward extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  His movements were guarded and somewhat stiff; however, he did not demonstrate weakness upon repetitive motion.  X-rays revealed a very slight levo-scoliotic deformity and a collapse of the L5-S1 greater than L4-L5 disc spaces, as well as degenerative changes especially at L5-S1 and the upper endplate of L5.  In addition, magnetic resonance imaging (MRI) revealed a fairly large disc herniation as well as small, less significant L5-S1 disc herniation and degenerative changes.  With respect to the DeLuca factors, during times of pain the Veteran demonstrated "limitation of motion due to pain and muscle spasm which is on the order of 30%."  However, he did not demonstrate fatigability or weakness of the lumbar range of motion, nor did he experience flare-ups of pain.  However, he did demonstrate slightly uncoordinated movement throughout the lumbar spine.  

The Veteran was afforded another VA spine examination in October 2004, at which time he was diagnosed with DDD of the lumbar spine.  Subjectively, the Veteran reported a dull, achy pain in his lower back that radiated into his right leg and foot.  He further complained of being unable to lift anything over five pounds without feeling a painful "pulling" in his low back and right buttock.  Upon physical examination, there was some mild paraspinal tenderness to palpation in the lumbar spine.  Range of motion testing revealed forward flexion to 70 degrees, with a painful pulling sensation at 60 degrees; backward extension to 20 degrees; lateral flexion to 20 degrees, limited by a painful pulling sensation, bilaterally; and lateral rotation to 30 degrees, limited by a painful pulling sensation, bilaterally.  Examination revealed some mild paraspinal tenderness to palpation in the lumbar spine.  MRI revealed facet joint hypertrophy at L4-5, L3-4, and L5-S1 levels.  There was also evidence of a thick scar tissue on the right paracentral location which placed the L4-5 nerve roots at risk.  

A December 2004 VA treatment note indicated that the Veteran complained of low back pain with pain radiating into his right hip and leg.  He also complained of pulling in his back with bilateral straight-leg raising.  MRI revealed post-operative change sat L4-5 with perhaps some mild foraminal stenosis at L4-5 on the right.  

The Veteran was afforded his next VA spine examination in March 2010, at which time he was diagnosed as having lumbar spine DDD at L3-S1.  Subjectively, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and a constant, severe, sharp pain with burning sensation.  Upon objective physical examination, although lumbar flattening was noted, there was no scoliosis or ankylosis, and his gait was indicated to be normal.  The examiner also noted the presence of spasm, pain, and tenderness, but indicated that there was no atrophy, guarding, or weakness.  The spasm was indicated to be severe enough to cause his lumbar flattening.  Range of motion testing revealed forward flexion to 25 degrees, with pain at 10 degrees; backward extension to 10 degrees, with pain at 5 degrees; lateral flexion to 20 degrees, with pain at 10 degrees, bilaterally; and lateral flexion to 30 degrees, with pain at 10 degrees, bilaterally.  There was objective evidence of pain upon active range of motion and after repetitive motion, although there were no additional limitations following repetitive motion.  Passive range of motion was unchanged from active range of motion and range of motion values were unchanged from baseline values after repetitive testing, with no additional pain, fatigue weakness, or incoordination noted.  The examiner opined that the Veteran's lumbar spine disability would not preclude sedentary employment which did not require lifting, bending, climbing, walking more than a few feet, standing more than a few minutes, driving, operating machinery, kneeling, squatting, or alertness, and which would allow frequent changes in sitting position.  

Based on the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 40 percent, but no higher, for service-connected DDD of the lumbar spine, from March 12, 2010, the date of the VA spine examination showing forward flexion of the lumbar spine limited to less than 30 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Thus, the Board finds that the appellant is entitled to an evaluation of 40 percent for his service-connected low back disability effective March 12, 2010.  

Curiously, the Board notes that in the April 2011 rating decision which increased the Veteran's evaluation for DDD of the lumbar spine to 40 percent, the RO referred to a VA examination dated May 12, 2010, and used that as the effective date of the Veteran's increase.  As there is no May 2010 VA examination report associated with the claims file, the Board assumes the RO's reference to a May 12, 2010, examination was a clerical error and that the RO was actually referring to the March 12, 2010 VA spine examination.  At any rate, the effective date of the Veteran's increase to a 40 percent evaluation should be March 12, 2010, the date of the VA spine examination which showed that his forward flexion was limited to less than 30 degrees.  

The Board finds, however, that a rating in excess of 20 percent is not warranted for the period prior to March 21, 2010, as there is no evidence prior to this date demonstrating forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  There is also no evidence of incapacitating episodes for purposes of applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board further finds that an evaluation in excess of 40 percent is not warranted for the period prior to May 12, 2010, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, nor is there any evidence of incapacitating episodes for purposes of applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, a higher evaluation is not warranted.  Additionally, there is no evidence that the Veteran's low back had additional functional limitations due to factors such as pain, weakness, incoordination and fatigability that were not already considered in his 40 percent evaluation.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07. 

In sum, the evidence demonstrates that the Veteran is entitled to an evaluation of 40 percent effective March 12, 2010.  The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The Board finds that his reported symptoms are consistent with an evaluation of 40 percent. 

Since May 12, 2010

Similarly, the Board finds that an evaluation in excess of 40 percent is not warranted for the period since May 12, 2010, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, nor is there any evidence of incapacitating episodes for purposes of applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, a higher evaluation is not warranted.  Additionally, there is no evidence that the Veteran's low back had additional functional limitations due to factors such as pain, weakness, incoordination and fatigability that were not already considered in his 40 percent evaluation.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07. 

In sum, the evidence does not demonstrate that the Veteran is entitled to an evaluation of in excess of 40 percent since May 12, 2010.  The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The Board finds that his reported symptoms are consistent with an evaluation of 40 percent since May 12, 2010. 

With respect to both increased rating claims, the Board has also considered extraschedular evaluations.  However, the Board finds that the Veteran's disability picture with respect to these disabilities is not so unusual or exceptional in nature as to render his disability ratings for his lumbar spine and right lower extremity disorders inadequate. The Veteran's lumbar spine and right lower extremity disorders were evaluated under 38 C.F.R. §§ 4.71a and 4.124a, the criteria of which is found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  When comparing the specific disability pictures presented with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service-connected lumbar spine and right lower extremity disorders.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of lumbar spine and sciatic nerve disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's lumbar spine and sciatic nerve disorders more than reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a and 4.124a.

III.  Service Connection for Right Arm Weakness

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

In June 2004, the Veteran filed his current claim for entitlement to service connection for right arm weakness, asserting that he experienced weakness in his right upper extremity ever since the microdiscectomy he underwent in November 2003 to treat his service-connected DDD of the lumbar spine.  

However, service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence that the Veteran has right arm weakness, currently or at any time during the pendency of this claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). 

The Veteran was afforded a VA peripheral nerves examination in November 2004, at which time he did not complain of any weakness in his right upper extremity.  Upon neurological examination, cranial nerves II-XII were intact.  Motor testing revealed 4+/5 strength in the deltoids, biceps, and triceps and hand intrinsics on the right side with a "give away" component throughout.  Upon sensory testing, the Veteran reported diminished appreciation to pinprick sensation over his right leg and right arm; however, this was not in clear dermatomal or peripheral nerve distribution.  The examiner found no nerve dysfunction, however, and opined that there was evidence of "what was likely functional embellishment of his symptoms on the right side."  Also, the examiner noted that the Veteran's weakness was likely secondary to functional overlay.  No diagnosis with respect to the right upper extremity was rendered.  

The Veteran was afforded another VA peripheral nerves examination in March 2010, at which time the examiner explicitly indicated that there was no current objective evidence upon examination of right upper extremity weakness or neurologic diagnoses.  A precise diagnosis could not be rendered because there was no evidence of right upper extremity pathology.  The examiner further added that "there is no known mechanism by which lumbar spine disease would cause [right upper extremity] symptoms."  

Moreover, a disorder of the right upper extremity is not included on the "active problems" list in the Veteran's VA treatment records.

Therefore, without a current diagnosis of a right upper extremity disorder, service connection cannot be warranted. 

The Veteran has been afforded ample opportunity to present competent medical evidence which includes a diagnosis of a right upper extremity disability.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim of entitlement to VA benefits). 

The Veteran's assertions of right arm weakness are credible.  However, it is well established that laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis of a disability like radiculopathy of the right upper extremity.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  That is, the Veteran is competent to report that he feels weak in his right arm.  However, he is not competent to state that such weakness is a manifestation of an underlying disability associated with his service-connected DDD of the lumbar spine.  Accordingly, the Board has placed greater probative weight on the conclusions of VA examiners in November 2004 and March 2010, because such conclusions and findings were made by medical professionals who are competent to render opinions regarding medical matters. 

Because the Veteran has not been shown to have the claimed disability, his claim fails on Hickson element (1). Therefore, a preponderance of the evidence is against the Veteran's claim for service connection for right arm weakness.  The benefit-of-the-doubt rule does not apply, and the service connection is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for right lower extremity radiculopathy prior to March 12, 2010, is denied. 

As of March 12, 2010, an initial rating of 20 percent, but no more, for right lower extremity radiculopathy, is granted.

A rating in excess of 20 percent for DDD of L4-L5 prior to March 12, 2010, is denied.

As of March 12, 2010, a rating of 40 percent, but no more, for DDD of L4-L5 is granted.

Service connection for weakness of the right arm, secondary to DDD of L4-L5, is denied. 


REMAND

The Veteran also seeks entitlement to an initial increased rating in excess of 10 percent for adjustment disorder with depressed mood.  By way of history, the Veteran was initially granted service connection for adjustment order with depressed mood in a March 2005 rating decision and assigned a 10 percent evaluation pursuant to Diagnostic Code 9434 effective June 7, 2004.  

The Veteran was afforded a VA mental disorders examination in October 2004, at which time he was diagnosed with adjustment disorder with depressed mood (secondary to his service-connected DDD of the lumbar spine and radiculopathy), cannabis abuse, and alcohol abuse.  The examiner opined that the depressive symptoms associated with the adjustment disorder appeared to be relatively mild.  The examiner emphasized that both the cannabis and alcohol abuse began before the onset of depression, and thus were not caused by the adjustment disorder.  The examiner further opined that the Veteran was not unemployable due to the adjustment disorder because the depression was only mild.  

The Veteran was next afforded a VA mental disorders examination in March 2010, at which time he was diagnosed with malingering, adjustment order with depressed mood, cannabis abuse in reported remission, and alcohol abuse in reported remission.  The examiner explained that the Veteran's depressed mood was associated with his service-connected adjustment disorder, which did not cause any occupational or social impairment.  However, he associated the Veteran's "atypical description of hallucinations" with malingering.  The examiner also indicated that it was unclear if there were any residual symptoms associated with the Veteran's cannabis or alcohol abuse, both in reported remission.  

The RO subsequently requested another VA mental disorders opinion to determine whether the diagnoses of "mood disorder" and "major depressive disorder" found in the Veteran's VA treatment records were manifestations of or otherwise intertwined with the Veteran's service-connected adjustment order with depressed mood.  In a May 2011 report, a VA psychologist indicated that, "The undersigned would have to resort to mere speculation to provide the requested opinion."  The VA psychologist continued that the Veteran had a chronic history of alcohol, cannabis, and cocaine abuse, and because research indicates a strong link between substance abuse and depression, the psychologist was unable to provide the requested opinion.  

The RO returned the claims file to the May 2011 VA psychologist for an addendum clarifying his opinion.  The psychologist responded that, "The undersigned would have to resort to mere speculation to provide the requested opinion.  The veteran has experienced post-military stressors including unemployment and financial problems that at least as likely as not contribute to the veteran's current depression."  

Without a thorough explanation as to why the examiner cannot render an opinion without resorting to mere speculation, the Board finds that the VA examiner's opinions are inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

It is not evident from either the May 2011 or September 2011 opinions that the VA examiner's inability to render an opinion without resorting to mere speculation is a result of the limitations of knowledge in the medical community at large or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010). When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  As such, the Board finds that a remand is warranted in order to obtain an additional addendum to the May 2011 opinion as to the relationship, if any, between the Veteran's service-connected adjustment order with depressed mood and his subsequent diagnoses of "mood disorder" and "major depressive disorder."

The Veteran also seeks entitlement to a TDIU.  The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has a claim for an increased evaluation pending, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's increased rating claim.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's claim of entitlement to an increased evaluation.

Accordingly, the case is REMANDED for the following action:

1. The RO must arrange for the Veteran's claims folder to be reviewed by the same examiner who delivered the May 2011 and September 2011 opinions.  The examiner must review all the evidence of record, including the Veteran's VA treatment records.  After a review of all evidence of record, the examiner must render an opinion as to whether the subsequent VA diagnoses of "mood disorder" and "major depressive disorder" are manifestations of or otherwise intertwined with the Veteran's service-connected adjustment disorder with depressed mood.  A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner is unable to deliver any of the requested opinions without resorting to mere speculation, it must be so stated, and the examiner must provide the reasons as to why an opinion would require speculation.  The report prepared must be typed. 

2. If the examiner who delivered the May 2011 and September 2011 opinions is unavailable or unable to provide the requested opinions, the RO must provide the claims file to another VA examiner in order to obtain new opinions.  The claims file must be made available to and reviewed by the new VA examiner in conjunction with the requested opinions.  After a review of the evidence of record, the examiner must render the requested opinions in accordance with the directives contained in Paragraph 1 immediately above. 

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


